COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Jesse Andrew Lopez

Appellate case number:      01-17-00586-CR

Trial court case number:    17-DCR-077033

Trial court:                268th District Court of Fort Bend County

       Represented by appointed counsel, appellant, Jesse Andrew Lopez, filed a notice
of appeal of the trial court’s order denying his pretrial habeas corpus application. We
abated the appeal, remanded the case, and directed the trial court to determine whether
appellant wished to waive counsel on appeal and should be allowed to proceed pro se
after being properly admonished. On March 6, 2018, the trial court clerk filed a
supplemental clerk’s record that includes a signed “Waiver of Attorney under Art.
1.051(g), T.C.C.P.,” and the trial court’s February 28, 2018 order, stating that appellant is
“responsible [to] file a brief and represent himself on appeal.” We reinstated the appeal,
directed the Clerk of this Court to file appellant’s pro se “Supplementation/Correction of
Appellant’s Brief” and “Supplementation to Appellant’s Brief,” and set a due date for the
State’s brief. On April 10, 2018, we granted the State’s “First Motion for Extension of
Time” and extended the time to file the State’s brief to June 8, 2018, with no further
extensions.
       On April 23, 2018, appellant filed a “Response and Objection to ‘State’s First
Motion for Extension of Time’” in which he requests that the Court deny the State’s
extension request, rescind any order granting the requested extension and decide the
appeal without a State’s brief, or grant the State an extension of less than sixty days.
Appellant’s motion is denied. See TEX. R. APP. P. 38.6(d). The State’s brief remains due
on June 8, 2018, with no further extensions.
       In connection with his “Response and Objection,” appellant has filed a “Request
for Judicial Notice,” asking that we “take notice of the record” in this appeal, and a
“Motion for Suspension of Rules,” asking that we suspend Texas Rules of Appellate
Procedure 9.3(a)(1), 9.4(f), and 9.5(a). The “Motion for Suspension of Rules” and
“Request for Judicial Notice” are dismissed as moot.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: May 17, 2018